Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY THE IDS FILED 10/25/21

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donahue et al. (US 2016/0201124).
These claims are drawn to a method comprising the use of an adaptor comprising a longer strand with a 5'-overhang and a shorter strand, wherein one strand is ligated to an extension product to form a ligation product, which is then amplified.
. 

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Donahue et al. in view of Bielas et al. (US 2015/0133312).
This claim is drawn to the method as described and rejected above, wherein amplifying in step (h) comprises digital droplet PCR.
The disclosure of Donahue et al. is discussed above.
Donahue et al. does not disclose digital droplet PCR.
Bielas et al. discloses carrying out digital droplet PCR (see paragraphs 0083 and 0109).
One of ordinary skill in the art would have been motivated to modify the method of Donahue et al. by using digital droplet PCR as the PCR method because Bielas et al. disclosed performing digital prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed method.

6.	Claims 2, 3, 6-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Donahue et al.
Claims 2 and 3 are drawn to the method as described and rejected above for claim 1, wherein the adaptor has a certain length limitation (claim 2), or wherein the adaptor comprises an extension block (claim 3).  Claims 6-12 and 14 are drawn to methods similar to claim 1, but requiring a sample which comprises a target polynucleotide in both single-stranded RNA and double-stranded DNA form. 
Donahue et al. discloses the method and adaptor as required in claim 1 (see above).  This document also discloses using such a method and adaptor with samples comprising both RNA and DNA (see paragraph 0623).
Donahue et al. does not disclose the adaptor modification required in claims 2 and 3, nor the exact set of steps required in claim 6-12 and 14 for enriching both RNA and DNA forms of a target polynucleotide.
Regarding claims 2 and 3, one of ordinary skill in the art would have been motivated to modify the method and adaptor of Donahue et al. by adjusting the length or using a blocker because this would have merely involved routine optimization of known-important reaction parameters, which as well established in U.S. patent practice does not confer unobviousness (see M.P.E.P. 2144.05).  Regarding claims 6-12 and 14, one of ordinary skill in the art would have been motivated to modify the method of Donahue et al. by performing the steps necessary to enrich a target polynucleotide present in a sample in both RNA and DNA forms because Donahue et al. directly suggests applying the method to both RNA and DNA, and it would have been well within the ability of the skilled artisan to understand how to apply the adaptor and other reagents, and steps, of Donahue et al. such as to apply to both RNA and DNA forms of a polynucleotide in a sample.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

CONCLUSION

7.	No claims are free of the prior art.

8.	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/25/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
12/02/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637